DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2019 and 07/06/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraiwa (US10304718B2), and further in view of Ushijima (JP2006060040A).
Regarding claim 1, Shiraiwa teaches an electrostatic chuck (i.e. electrostatic chuck device 10) (fig.1A) that has a structure in which an electrostatic electrode (i.e. electrostatic electrodes 42) (fig.1A) is embedded in a disk-like ceramic plate  (i.e. chuck plate body 41) (fig.1A) (also refer to column 3 lines 35-36, The material of the chuck plate body 41 may be, for example, a ceramic such as alumina, aluminum nitride, or silicon nitride), the electrostatic chuck attracting a wafer (i.e. substrate W) (fig.1A) that is placed on the ceramic plate (implicit) and that has a diameter (implicit) (diameter of W as seen in fig.1A) smaller than that of the ceramic plate (implicit) (diameter of ceramic plate 41 as seen in fig.1A is larger than diameter of wafer) by Johnsen-Rahbek force (implicit) (also refer to column 4 lines 12-13, electrostatic force to attract and hold the substrate W), the electrostatic chuck comprising: an insulating film (i.e. protective layer 60) (fig.1A) in an annular region (i.e. the groove 41X) (fig.1A and fig.2) of a front surface (i.e. upper surface 41A) (fig.1A) of the ceramic plate from a position that is related to an outer circumferential edge of the electrostatic electrode (e.g. electrode 42 does not touch the insulating film 60) (fig.1B) to an inside of an outer circumferential edge of the wafer that is 
Shiraiwa does not teach the electrostatic chuck further comprising an insulating film that has an electric resistance larger than that of the ceramic plate.
Ushijima teaches in a similar field of endeavor of protecting electrostatic chuck (abstract, electrostatically chucking plate) that it is conventional to have an insulating film (i.e. high resistance ceramic sprayed film 4) (fig.1) that has an electric resistance larger than that of a ceramic plate (i.e. low-resistance ceramic thermally spraying film 3) (fig.1) (page 3 line 41, volume resistivity of the low-resistance ceramic sprayed film 3 to 10 13 Ω · cm or less) (page 3 line 45, volume resistivity of the high-resistance ceramic sprayed film 4 to 10 14 Ω · cm or more).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally have the insulating film resistance greater than the ceramic plate in Shiraiwa, as taught by Ushijima, as it provides the advantage of protecting the ceramic plate and in turn provides better electrostatic force of attraction to hold the wafer to the chuck surface.
Regarding claim 2, Shiraiwa and Ushijima teach the electrostatic chuck according to Claim 1, wherein the annular region is a region of the front surface of the ceramic plate (Shiraiwa, e.g. annular region 60 is exposed to the top surface) (fig.1B) from an outer circumferential edge of the ceramic plate (Shiraiwa, e.g. insulating film 60 extends from a point close to outer edge of ceramic disk 40) (fig.2) to the inside of the outer circumferential edge of 
Regarding claim 3, Shiraiwa and Ushijima teach the electrostatic chuck according to Claim 1, further comprising: a circular projecting portion (Shiraiwa, e.g. ceramic plate section below A1) (fig.1A) for placing the wafer on the front surface of the ceramic plate (i.e. wafer W) (fig.1A), wherein the circular projecting portion is disposed such that the outer circumferential edge of the wafer protrudes outward from the circular projecting portion  when the wafer is placed on the circular projecting portion (Shiraiwa, e.g. wafer W projects out of the ceramic plate projection in the area A1) (fig.1A), and wherein the insulating film is disposed on the front surface of the ceramic plate outside the circular projecting portion (Shiraiwa, e.g. insulating film 60 is on the front surface of ceramic plate and is outside the ceramic plate under area A1) (fig.1B).
Regarding claim 4, Shiraiwa and Ushijima teach the electrostatic chuck according to Claim 3, further comprising: a circular groove (Shiraiwa, i.e. groove 41X) (fig.1A) along an outer circumference of the circular projecting portion (Shiraiwa, e.g. insulating film 60 is outside the circular projecting area of ceramic plate under area A1) (fig.1A), wherein the circular groove is formed such that the outer circumferential edge of the wafer that is placed on the circular projecting portion is located in a space above the circular groove (Shiraiwa, e.g. wafer W projects out of the ceramic plate projection in the area A1 and the wafer extends over circular groove 41X) (fig.1A).
Regarding claim 5, Shiraiwa and Ushijima teach the electrostatic chuck according to Claim 4, further comprising: a circular bank (Shiraiwa, i.e. focus ring 50) (fig.1A) on the front .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraiwa (US10304718B2) and Ushijima (JP2006060040A), and further in view of Mihara (US6287986B1).
Regarding claim 6, Shiraiwa and Ushijima teach the electrostatic chuck according to Claim 1.
Shiraiwa and Ushijima do not teach the electrostatic chuck wherein the insulating film is disposed also on a side surface of the ceramic plate.
Mihara teaches in a similar field of endeavor of electrostatic chucks (i.e. electrostatic chuck 6) (fig.1) used in film deposition, conventionally has an insulating film (i.e. insulating frame 10) (fig.1) disposed also on a side surface of the ceramic plate (implicit) (as seen in fig.1, insulating film are disposed on the sides of electrostatic chuck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the insulating film on the sides in Shiraiwa and Ushijima, as taught by Mihara, as it provides the advantage of electrical isolation of electrostatic chuck from the loading table.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/15/2021

	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839